Press Release Contact:Mark E. Patten, Senior Vice President and CFO mpatten@ctlc.com Phone:(386) 944-5643 Facsimile:(386) 274-1223 FOR IMMEDIATE RELEASE CONSOLIDATED-TOMOKA LAND CO. REPORTS FOURTH QUARTER AND YEAR END 2014 EARNINGS, ANNOUNCES 2 DAYTONA BEACH, FLORIDA, February 10, 2015. Consolidated-Tomoka Land Co. (NYSE MKT: CTO) (the “Company”) today announced its operating results for the fourth quarter and year ended December 31, 2014. SIGNIFICANT ACTIVITIES Operating results for the quarter ended December 31, 2014 (compared to the same quarter in 2013): · Total revenue decreased approximately 17.7% to $8.1 million primarily due to the timing of land sales year-over-year; · Net operating income was approximately $2.0 million, a decrease of 34.3%; · Net income per share was $0.12 versus $0.32; · Net operating loss from Golf Operations was approximately ($95,000), versus ($16,000); and · Net operating income and net income per share for the quarter ended December 31, 2014 decreased due to the impact of the timing of land sales previously noted and the termination of the pension plan, which was completed in November 2014 and resulted in a charge of approximately $0.6 million or $0.10 per share, after tax, of which approximately $0.07 of the charge was non-cash, with the charge classified to general and administrative expense. Operating results for the year ended December 31, 2014 (compared to the year ended 2013): · Total revenue increased approximately 37.5% to $35.5 million; · Net operating income was approximately $12.6 million, an increase of 100.5%; · Net income per share was $1.11 versus $0.64, an increase of73.4%; · Net operating loss from Golf Operations improved by approximately $6,900 or 1.7%; and · The termination of our pension plan was completed, resulting in a charge to earnings of approximately $0.5 million or $0.09 per share, after tax, for the year ended December 31, 2014, of which $0.07 per share was non-cash. OTHER HIGHLIGHTS Other highlights for the year ended December 31, 2014, include the following: · Book value increased by approximately $8.2 million or $1.30 per share, to $128.4 million or $21.83 per share; · Invested, in aggregate, approximately $73.4 million in income properties and commercial loan investments, which amount assumes the full commitment of approximately $6.3 million on our construction loan investment, an increase of 29% over 2013; · Received cash of approximately $278,000 and $537,000 for impact fees for the fourth quarter and twelve months ended December 31, 2014, respectively, versus approximately $51,000 and $232,000 in the same period of 2013, respectively; and · Debt totaled approximately $103.9 million, with $31.5 million of available borrowing capacity on our credit facility; cash totaled approximately $1.9 million, and our leverage totaled less than 25% of total enterprise value. Income Property Portfolio Update Property Acquisitions During the year ended December 31, 2014, the Company acquired two single-tenant income properties and two multi-tenant income properties for approximately $42.2 million located in Katy, Texas, Daytona Beach, Florida, Sarasota, Florida and Winter Park, Florida, respectively, diversifying into one new state and with two new national tenants. On October 7, 2014, the Company acquired a 59,341 square-foot retail center, in Sarasota, Florida, spanning two city blocks, anchored by a 36,000 square-foot Whole Foods Market retail grocery store. The center also has approximately 23,000 square-feet of additional retail space including a Starbucks retail store, and a three level parking garage. The total purchase price was $19.1 million, and as of the acquisition date, the weighted average remaining term of the leases was approximately 7 years; and On December 30, 2014, the Company acquired a two-parcel 112,292 square-foot retail shopping center in Winter Park, Florida as a redevelopment opportunity. The total purchase price was $3.1 million. As of the acquisition date, the current tenants are under short term leases. As part of the redevelopment activities planned for this property, the Company will likely terminate the majority of the leases. Property Dispositions On November 17, 2014, the Company sold its interest in the 14,560 square-foot building, located in Apopka, Florida, which was under lease to Walgreens but had been vacated by the tenant earlier in 2014, with a remaining lease term of 14.5 years, for proceeds of approximately $3.1 million, generating a loss of approximately $420,000.The loss was recognized as an impairment charge in the third quarter of 2014. Portfolio Summary At December 31, 2014, the Company owned thirty-six single-tenant income properties in ten states, with an average remaining lease term of approximately 9.3 years. In addition, the Company owned seven multi-tenant income properties located in Florida, of which five were self-developed, with an average remaining lease term of approximately 5.1 years. Loan Investment Update Loan Investments During the year ended December 31, 2014, the Company acquired or originated five commercial loan investments for approximately $31.2 million, which amount assumes the full commitment of approximately $6.3 million on our construction loan investment secured by commercial real estate or the borrower’s equity interest in real estate located in Dallas, Texas, Sarasota, Florida, Phoenix, Arizona, Atlanta, Georgia and Ormond Beach, Florida. On November 14, 2014, the Company acquired a first mortgage loan secured by a 1,000 acre land parcel in Ormond Beach, Florida which is fully entitled for over 1,500 single family homes. The Company purchased the $1.0 million performing loan at par. The loan matures in November 2015 and bears interest at LIBOR plus 725 basis points. Portfolio Summary At December 31, 2014, the Company owned five performing commercial loan investments which have an aggregate outstanding principal balance of $30.3 million. These loans are secured by real estate or the borrower’s equity interest in real estate located in four states and have an average remaining maturity of approximately 1.5 years and a weighted average interest rate of 7.9%. Land Update On October 31, 2014, the Company sold approximately 21.0 acres of land, which presented certain issues for development involving wetlands mitigation, for $625,000, resulting in a gain of approximately $545,000. As part of the transaction, in addition to the sale proceeds, the Company sold a specified amount of mitigation credits for $389,000. For the year ended December 31, 2014, a total of approximately 99.7 acres were sold, which is less than 1% of our land holdings, for approximately $8.8 million. As of January 31, 2015, the Company had six executed purchase and sale agreements with six different buyers whose intended use for the land under contract includes residential, retail, and office. These agreements, in aggregate, represent the potential sale of approximately 1,674 acres, or 16% of our land holdings, with anticipated sales proceeds totaling more than $47.0 million. The agreements contemplate closing dates ranging from the third quarter of 2015 to year end 2016, with some of the transactions expected to close in 2015 not contractually obligated to close until after 2015. Each of the transactions are in varying stages of due diligence by the various buyers, including, in some instances having made submissions to the planning and development departments of the applicable governmental authorities. In addition to other customary closing conditions, the majority of these transactions are conditioned upon both the receipt of approvals from various governmental authorities, as well as other matters that are beyond our control. If such approvals are not obtained, the prospective buyers may have the ability to terminate their respective agreements prior to closing. As a result, there can be no assurances regarding the likelihood or timing of any one of these potential land transactions being completed or the final terms, including the sales price. Financial Results Revenue Total revenue for the year ended December 31, 2014 increased 37.5% to approximately $35.5 million, compared to approximately $25.8 million during the same period in 2013. This $9.7 million increase was primarily from an increase of approximately $2.1 million, or 16.7%, in revenue generated by our income properties, an increase of approximately $7.0 million, or 117.9%, in revenue from our real estate operations, approximately $0.5 million in income from our commercial loan investments, and a slight increase in revenue from our golf operations. Revenue from our real estate operations benefited from three land sales of approximately 99.7 acres in aggregate and revenue totaling approximately $8.7 million, compared to revenue of approximately $3.0 million in the same period in 2013, as well as higher revenues from our subsurface lease that was amended in September 2014. Total revenues for the quarter-ended December 31, 2014 decreased 17.7% to approximately $8.1 million compared to approximately $9.8 million during the same period in 2013. The lower total revenues of approximately $1.7 million during the fourth quarter of 2014, compared to the same period in 2013, reflects a decrease of 48.4% in revenue from our real estate operations, primarily resulting from fewer land transactions in the fourth quarter of 2014 than were closed in the same period in 2013. Net Income Net income for the year ended December 31, 2014 was approximately $6.4 million, an improvement of 73.3% compared to net income of approximately $3.7 million for the same period in 2013. Our results in 2014 benefited from an increase of approximately $9.7 million, or 37.5%, in revenues offset by an increase in our direct cost of revenues of approximately $1.4 million, or 13.0%, which reflect increased acquisition costs for properties acquired in 2014 and the cost of sales associated with our land transactions. Our general and administrative costs were higher by approximately 29.1%, or approximately $1.6 million, reflecting approximately $842,000 of a charge related to the termination of the pension plan, of which approximately $643,000 was non-cash, increased stock compensation costs in 2014 of approximately $370,000, and a non-cash legal reserve of approximately $110,000 recognized in connection with an adjustment to an existing environmental reserve. The non-cash general and administrative expenses, after tax, totaled approximately $1.2 million, and equated to $0.22 per share. Net income for the quarter-ended December 31, 2014, was approximately $0.7 million or $0.12 per share, compared to net income of approximately $1.9 million, or $0.32 per share, during the same period in 2013 due to the previously noted impact of the timing of land sales year-over-year and the termination of the pension plan, which was completed in November 2014. Semi-Annual Dividend The Company paid dividends of $0.07 per share in 2014, an increase of 16.7% from 2013. The Company paid a $0.04 per share dividend in November 2014. The Company has paid a dividend every year since 1976. Full Year 2015 Guidance The Company is issuing the following guidance for the year ended December 31, 2015, with regard to the Company’s range of estimates for operating results, investment and disposition activity, land sales and leverage: ●
